United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                               Amended July 15, 2002

                                   July 12, 2002


                                        Before


                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge


TIMOTHY T. HAMPTON,                                    Appeal from the United
      Petitioner-Appellee,                             States District Court
                                                       for the Northern
No. 02-1296               v.                           District of Illinois,
                                                       Eastern Division.
GARY L. WYANT, Warden, East Moline
Correctional Center,                                   No. 00 C 3058
      Respondent-Appellant.                            Robert W. Gettleman,
                                                       Judge.




                                        Order

     The opinion of this court issued on July 9, 2002, is amended as follows:

           Page 6, first full paragraph, line 7, the case Pearson v. O’Leary
     should be changed to Pierson v. O’Leary.